In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00026-CR
        ______________________________


     ANTHONY TRENT BARBOUR, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 21634




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Anthony Trent Barbour appeals from his verdict of guilty for injury to a child. Barbour's

sentence of twenty years' imprisonment was imposed November 8, 2007. Based on the information

before us, Barbour did timely file a motion for new trial and his notice of appeal was filed

February 22, 2008.

       According to Rule 26.2, Barbour, because a motion for new trial was timely filed, had ninety

days after the day sentence was imposed to file a notice of appeal. See TEX . R. APP . P. 26.2(a)(2).

Therefore, Barbour had until February 6, 2008, to file a notice of appeal. Hence, the notice of appeal

filed February 22, 2008, is untimely and we are without jurisdiction to hear this case.

       We dismiss this appeal for want of jurisdiction.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        May 6, 2008
Date Decided:          May 7, 2008

Do Not Publish




                                                  2